Citation Nr: 0404563	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty at a private with the 
Philippine Scouts from April 1946 to March 1949.  He died on 
July 2000.  The appellant is his widow.

This appeal originates from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manilla, Philippines, that denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
appellant submitted a notice of disagreement with the 
decision in November 2002, and a statement of the case (SOC) 
was issued in February 2003.  The appellant completed her 
appeal to the Board of Veterans' Appeals (Board) with the 
filing of a substantive appeal in March 2003.  


FINDINGS OF FACT

1. The veteran died in July 2000.  The death certificate 
lists the immediate cause of death as cardio-respiratory 
arrest with cerebrovascular accident as the antecedent cause 
and hypertension as the underlying cause.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

3.  The disorders which caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.

4.  Separation records from the United States Army, including 
the veteran's 'Enlisted Record And Report of Separation' (AGO 
Form 53-58), show that the veteran served on active duty with 
the Philippine Scouts from April 1946 to March 1949.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The criteria for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).
  
3.  The criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, NO. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

VA has fulfilled its duty to inform the appellant in this 
case.  In letters dated October 2001 and March 2002 (both 
prior to the rating decision being appealed), as well as the 
February 2002 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
these documents, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The appellant was 
also informed that it was her responsibility to identify 
health care providers with specificity and that it still 
remained her ultimate responsibility to make sure the RO got 
all evidence in support of her claims.    

In fulfillment of VA's duty to assist the appellant, the RO 
obtained the veteran's death certificate and the available 
service medical records and medical records from an 
identified health care provider.  The appellant also filed 
several statements with the RO, and declined the opportunity 
for a hearing before the Board on her February 2003 
substantive appeal.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.



II.  Factual Background

The veteran's service medical records were involved in a 
fire-related incident at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973 and are 
incomplete.  The available records show that the veteran was 
treated for malaria in November 1946, and had no defects 
during his March 1949 separation examination except for a 
Dental defect, Class I.  Examination findings at separation 
included a normal cardiovascular system and a blood pressure 
reading of 110 (systolic) over 70 (diastolic).   

On file is a Certificate of Death showing that the veteran 
died on July [redacted], 2000.  The immediate cause of death was 
cardio-respiratory arrest with an antecedent cause of 
cerebrovascular accident.  Hypertension was listed as the 
underlying cause of death. 

In July 2001, the appellant filed an 'Application For 
Dependency And Indemnity Compensation, Death Pension And 
Accrued Benefits by a Surviving Spouse or Child'.

In a November 2001 letter to the RO, Elizabeth D. Altamira, 
M.D. indicated that she had not been able to attend to the 
veteran's death, but due to the suddenness of death as well 
as the information given "by the informant", it was her 
opinion that the veteran probably died of cerebrovascular 
accident secondary to hypertension.  She said that this was 
reinforced by health center records showing that the veteran 
was listed in the Masterlist of Hypertensives as having had 
Stage III Hypertension back in April 1998 and was not taking 
his medications religiously.    
  
In November 2001, the RO received a statement from a medical 
officer from Dumangas District Hospital stating that the 
veteran had been admitted in May 1995 and treated for 
hypertensive cardiovascular disease and PTB.  He indicated 
there was an incidental finding on "CXR_minimal."  He added 
that the veteran was discharged as improved and given 
medication to take home.  

In April 2002, the RO received actual hospital records from 
the veteran's May 1995 hospitalization showing that he had 
been admitted with complaints of vomiting, anorexia and 
hypertension.  

In a January 2003 statement, as well as the March 2003 
substantive appeal, the appellant related the cause of the 
veteran's death to a dental defect he was noted to have at 
separation.  She asserted on the substantive appeal that 
"It was very apparent that infection was at close range - 
infection from dental disease (teeth) that could penetrate 
towards the lungs and heart."

III.  Analysis

Cause of Death

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2003).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  § 3.312.  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death in July 2000, he did not 
have any service-connected disabilities.  His death 
certificate lists the immediate cause of death as cardio-
respiratory arrest.  It also lists cerebrovascular accident 
as an antecedent cause of death and hypertension as an 
underlying cause.

Turning to the veteran's service medical records, it is 
unfortunate that some of these records were destroyed in a 
fire at the National Personnel Records Center in 1973.  
Nonetheless, the veteran's March 1949 separation record was 
salvaged and shows that he had a normal cardiovascular 
system and had no defects except for a Dental defect, Class 
I.  His blood pressure was 110/70.  Post-service medical 
records do not reference hypertensive cardiovascular disease 
until about 1995, many years after service. 

With respect to the Dental defect, Class I, noted on the 
veteran's May 1949 separation record, the appellant relates 
this defect to the veteran's cause of death. She asserts 
that it caused an internal infection in the veteran's body 
that may have spread to his lungs and heart.  However, there 
is no medical evidence to substantiate this assertion and 
the assertion by itself is not enough to support her claim.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (as a layperson 
without the appropriate medical training and experience, the 
appellant is not competent to provide a probative opinion on 
medical matters).

Since there is no evidence that the veteran had any 
cardiovascular problems in service, including hypertension, 
and no competent medical evidence providing a nexus between 
the veteran's fatal cardiopulmonary arrest, cerebrovascular 
accident and hypertension and service, the appellant's claim 
must be denied.  Ruiz v. Gober, 10 Vet. App. 352 (1997).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in July 2000 and had no 
service-connected disabilities at the time of his death.  
Although the appellant filed an application for accrued 
benefits within one year of the veteran's death, the veteran 
did not have a claim for benefits pending prior to his death.  
Therefore, the Board concludes that the appellant's claim for 
accrued benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nonservice-Connected Death Pension Benefits

VA shall pay pension for nonservice-connected disability or 
death for service to the surviving spouse of each veteran of 
a period of war who met the service requirements prescribed 
in section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service- connected disability.  38 
U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts (except that described in 
paragraph (b) of this section), the Insular Force of the 
Navy, Samoan Native Guard, and Samoan Native Band of the Navy 
is included for pension, compensation, dependency indemnity 
compensation, and burial allowance.  38 C.F.R. § 3.40(a).

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  See 38 U.S.C.A.§ 107; 38 C.F.R. 
§ 3.40(b).  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive were made under the provisions of Pub. L. 
190 as it constituted the sole authority for such enlistments 
during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Pub. L. 190.  

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The veteran's military service records from the United States 
Department of the Army show that he served as a Philippine 
Scout from April 1946 to March 1949, thereby placing his 
enlistment during the period between October 6, 1945, and 
June 30, 1947.  As such, his service falls under section 14, 
Pub. L. 190, 79th Congress (Act of October 6, 1945) which 
does not include pension benefits.  38 C.F.R. § 3.40(b).

As the veteran did not have qualifying military service for 
pension purposes, the appellant does not meet the basic 
eligibility requirements for VA nonservice-connected death 
pension benefits and her claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



